                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                  Plaintiff,
                                                   Case No. 18-cr-145-pp
      v.

LISA HOFSCHULZ,
and ROBERT HOFSCHULZ,

                  Defendants.
______________________________________________________________________________

ORDER DENYING GOVERNMENT’S MOTION TO EXCLUDE TESTIMONY OF
                    DR. JAMES HALIKAS (DKT. NO. 155)
______________________________________________________________________________

I.    Procedural Background

      In its order denying the government’s first motion to exclude the

testimony of Dr. Halikas, the court provided a detailed description of the

procedural background of the case. See dkt. no, 152. The court stated:

      In June 2018, the grand jury indicted the defendants on charges of
      conspiring to distribute controlled substances outside of a medical
      practice and not for a legitimate medical purpose and unlawfully
      distributing controlled substances outside of a medical practice and
      not for a legitimate medical purpose. Dkt. No. 1. The indictment
      alleged that Lisa Hofshulz (a licensed nurse practitioner and owner
      of Clinical Pain Consultants) and Robert Hofschulz provided
      customers with “excessive” dosages of opioids for cash. Id. At the
      arraignment and plea hearing, Attorney Brent Nistler appeared as
      counsel for Ms. Hofschulz. Dkt. No. 6.

             The court set a jury trial for October 7, 2019. Dkt. No. 27. Two
      months later, on November 30, 2018, Attorney Ronald W. Chapman,
      II, a member of the Michigan bar, filed an appearance on behalf of
      Ms. Hofschulz. Dkt. No. 19. Attorney Nistler also remained counsel
      of record.



                                        1

       Case 2:18-cr-00145-PP Filed 07/23/21 Page 1 of 22 Document 161
       In a pretrial order dated January 31, 2019, the court ordered
that no later than September 12, 2019, the parties must file a final
pretrial report that included “[a] short narrative statement detailing
the background and qualifications of any expert witness whom
either party expects to testify.” Dkt. No. 28 at ¶5.

       On February 26, 2019, the grand jury returned a superseding
indictment. Dkt. No. 29. Ms. Hofshulz, through Attorney Chapman,
filed a motion to suppress evidence. Dkt. No. 33. Magistrate Judge
William E. Duffin recommended that the court deny the motion, dkt.
no. 37; Attorney Chapman objected on Ms. Hofschulz’s behalf, dkt.
no. 42. The court overruled the objections and denied the motion to
suppress. Dkt. No. 44. Two weeks later, Attorney Chapman moved
to withdraw, asserting that he had joined the case at the request of
Attorney Nistler and that there had been an “irrevocable breakdown
in the attorney-client relationship” and that Ms. Hofschulz wanted
to continue only with Attorney Nistler. Dkt. No. 45. The court
granted the motion. Dkt. No. 48. At that point, the pretrial report
(disclosing the identities of experts) was due in just over a month.

       On August 2, 2019, the government asked for additional time
to file the pretrial report and an adjournment of the final pretrial
conference; one of the prosecutors had become United States
Attorney and the other had transferred to another district. Dkt. No.
47. The defendants did not object to this motion, and the court
extended the deadline for filing the pretrial report—and disclosing
experts—to September 19, 2019. Dkt. No. 49.

       On September 18, 2019—the day before the final pretrial
report was due—defendant Lisa Hofschulz asked the court to
adjourn the final pretrial conference and the trial. Dkt. No. 58. At a
hearing that same day, defense counsel reported that Ms. Hofshulz’s
expert, a Dr. Odell, was not available to testify at the October trial.
Dkt. No. 59. Defense counsel—at that time, Attorney Brent Nistler—
told the court that he could not provide Ms. Hofschulz with a proper
defense without an expert. Id. at 1. The government vehemently
objected to an adjournment, arguing that Ms. Hofschulz continued
to run her clinic and that the government had agreed not to question
Odell about the recent suspension of his license. Id. Defense counsel
asked to speak with the court off the record about why Dr. Odell
could not testify; the court granted that request, and after the off-
the-record discussion, granted Ms. Hofschulz’s motion to adjourn
the trial. Id. at 2. The court rescheduled the trial for February 18,
2020, to give Ms. Hofschulz the opportunity to find an expert. Id. It
ordered that the parties must disclose the identities of experts, along


                                  2

 Case 2:18-cr-00145-PP Filed 07/23/21 Page 2 of 22 Document 161
      with their reports and supporting documentation, no later than
      December 20, 2019. Id. at 2.

             Nine days later, Attorney Beau Brindley filed a motion to
      substitute as counsel for Ms. Hofschulz. Dkt. No. 60. When the
      government filed a response insisting that it did not want a change
      of counsel to result in an adjournment of the February 18, 2020 trial
      date, dkt. no. 61, Attorney Brindley responded that given his
      schedule, it was “impossible” for him to conduct the trial on
      February 18, 2020, dkt. no. 62. The court issued a written order,
      indicating that it would not reschedule the February 18, 2020 trial,
      noting that it had adjourned the trial “solely because of its concern
      that the defendant would be denied her right to present a defense if
      it did not do so.” Dkt. No. 64 at 6. The court deferred ruling on
      Attorney Brindley’s motion to substitute, so that Ms. Hofschulz
      could consider whether she wanted to retain him knowing that he
      was unavailable on February 18, 2020. Id. at 6-7. Attorney Brindley
      subsequently indicated that he would make the February 18, 2020
      date work, dkt. no. 65, and the court allowed him to substitute for
      Attorney Nistler, dkt. no. 66. Again, the deadline for disclosing
      experts was December 20, 2020—two months later.

             As ordered, the government filed its notice of expert
      disclosures on December 20, 2020. Dkt. No. 69. The defendants did
      not file anything. On March 13, 2020—after a series of events the
      court need not recount here, but which included adjourning the
      February 18, 2020 trial date on the morning of trial1—the court set
      another deadline, ordering the parties to disclose the identities of
      their expert witnesses, and the reports of those witnesses, no later
      than sixty days prior to November 19, 2020—around September 21,
      2020. Dkt. No. 99. On September 21, 2020, the government filed a
      notice disclosing four experts. Dkt. No. 111. The defendants did not
      file anything.

1 In pleadings relating to the court’s conditioning the adjournment of the trial
on Attorney Brindley’s withdrawal from the case, Attorney Brindley responded
to the court’s observation that prior to the aborted February 18, 2020 trial, he
did not file an expert witness disclosure. Dkt. No. 102 at 10. Attorney Brindley
objected to the court’s implication that his failure to identify an expert
indicated that he was not prepared to proceed to trial, stating that “[t]he
problem with this logic is that it presumes that, if given ample time, Mr.
Brindley would have felt the need to file motions in limine or to utilize an
expert witness.” Id. Attorney Brindley listed several cases in which he had
defended clients on charges similar to those faced by Ms. Hofschulz where he
did not utilize expert witnesses and argued that “his preference for not using
experts in these opiate prescription cases is well-established.” Id. at 10-11.
                                        3

       Case 2:18-cr-00145-PP Filed 07/23/21 Page 3 of 22 Document 161
       On October 16, 2020, the government filed its consolidated
motions in limine. Dkt. No. 114. Among them was a motion asking
the court to preclude the defendants from calling expert witnesses
at trial. Id. at 15. The motion recounted that late in the evening on
September 21, 2020, Ms. Hofschulz’s counsel had sent the
government an email “purporting to be” her expert witness
disclosure, naming a Dr. James Halikas and providing his
curriculum vitae. Id. at 16. The government argued that the content
of the email did not comply with Fed. R. Crim. P. 12(b)(C) regarding
disclosure of an expert witness’s opinions. Id. at 16-19.

       At the October 28, 2020 final pretrial conference (one of
several in the case), the court denied the government’s motion to
preclude the defendants from calling expert witnesses. Dkt. No. 117
at 2. It ordered the defendants to file Halikas’s report by November
9, 2020. Id.

       At a status conference on November 3, 2020, the court
removed the December 7, 2020 trial date from the calendar due to
its concerns over the high number of confirmed COVID-19 cases in
Wisconsin. Dkt. No. 119. Attorney Brindley indicated that his expert
needed more time to prepare his report; the court ordered that by
November 30, 2020, Ms. Hofschulz must disclose the identity of her
expert or experts and the expert reports. Id. at 2. On November 30,
2020, Attorney Brindley filed a motion for extension of time to file
Ms. Hofschulz’s expert report, dkt. no. 120, which the court granted,
dkt. no. 121. The court gave Ms. Hofschulz a deadline of December
14, 2020 by which to file her expert reports. Id. Lisa Hofschulz did
not file anything prior to that deadline. At this point, Attorney
Brindley had been representing Ms. Hofschulz for almost fourteen
months, had obtained two extensions of the expert disclosure
deadline and had failed to seek extensions (or provide the expert
report) by three other deadlines.

       On January 19, 2021, the government filed a motion to
exclude the testimony of Dr. James Halikas under Daubert v. Merrell
Dow Pharmaceuticals. Dkt. No. 125. The government explained that
on December 17, 2020, one of the prosecutors received an email
from Attorney Brindley that stated, “I have finally received Dr.
Halikas’s report. It was emailed to me yesterday evening. I am
attaching it here for your review.” Id. at 1. See also, Dkt. No. 125-1
at 1. The government attached to the motion Dr. Halikas’s six-page
report. Dkt. No. 125-1. It also attached his fifty-four page,
September 9, 2008 curriculum vitae, dkt. no. 125-3, as well as a
September 21, 2020 email to the same AUSA from Attorney
Brindley, dkt. no. 125-4. This email (dated two months before the
                                  4

 Case 2:18-cr-00145-PP Filed 07/23/21 Page 4 of 22 Document 161
      December 20, 2020 deadline for disclosing experts and their reports)
      stated:

            Attached is the CVO for our potential expert witness
            regarding addiction medicine and pain management:
            Dr. James Halikas[.]

            I believe you are familiar with Dr. Halikas from the
            investigation in this case.

            Simply stated, we expect that Dr. Halikas would opine
            that, after reviewing all available records for the patients
            who are listed in the indictment, he does not find that
            Ms. Hofshulz’s prescriptions were either (1)
            unreasonable; or (2) outside the normal course of
            professional practice when taking into account
            concerns regarding addiction and the presentations and
            symptoms shown by the patients in question.

            He has not provided any expert report. If we decide to
            call him as a witness, then I will supplement this
            disclosure with any report that he submits.

      Id.

            Lisa Hofschulz responded to the government’s motion on
      February 4, 2020. Dkt. No. 133. The government filed its reply the
      next day. Dkt. No. 137.

Dkt. No. 152 at 1-7.

      In denying the government’s motion, the court analyzed the factors

courts consider in determining whether an expert’s opinions are reliable. Id. at

13 (citing Daubert v. Merrell Dow Pharmaceuticals, 509 U.S. 579, 593-94

(1993)). The court first concluded that Halikas was qualified to testify as an

expert on the topics of “prescribing drugs and . . . understanding how certain

drugs can be addictive in certain individuals.” Id. at 17. The court also

concluded that Halikas’s testimony “could be helpful to the trier of fact” in

determining the answers to questions such as whether defendant Lisa
                                         5

       Case 2:18-cr-00145-PP Filed 07/23/21 Page 5 of 22 Document 161
Hofschulz followed accepted medical standards in prescribing pain medication,

whether she had reason to know that some patients were addicted or were at

risk for addiction and whether some patients were medication-seeking. Id. at

19-20.

      The court concluded, however, that it did not have enough information to

determine whether Halikas’s methodology was reliable. Id. at 17-18. The court

ordered “that no later than the end of the day on March 22, 2021, defendant

Lisa Hofschulz must file an amended expert witness report for Dr. Halikas,

providing the additional information required by this order.” Id. at 20

(emphasis in original). The court specified that Halikas’s updated report must

include an explanation of “his methodology—what he did to review patient files,

review Lisa Hofschulz’s procedures, familiarize himself with standards, etc. The

amended report must explain the bases for his conclusions. It must identify

any ‘literature’ which Halikas claims supports his conclusions.” Id. at 19. Lisa

Hofschulz provided the amended expert witness report to the government, who

filed the report along with the government’s second motion to exclude the

expert testimony. See Dkt. No. 155-1. The amended report is dated March 23,

2021 (the day after it was due). Id. at 18.

      The amended report is longer and more detailed. Dkt. No. 155-1. It

includes new opinions on race and income-level bias in medical treatment. Id.

at 16-18. The amended report provides analysis on eight of the defendant’s

patients and responds to criticisms made by the government’s expert witness,

Dr. King.


                                         6

         Case 2:18-cr-00145-PP Filed 07/23/21 Page 6 of 22 Document 161
       The government filed this second motion to exclude the testimony of

Halikas on July 1, 2021, citing Daubert v. Merrell Dow Pharmaceuticals, 509

U.S. 579 (1993), and Federal Rule of Criminal Procedure 16. Dkt. No. 155.

Given the proximity of the August 2, 2021 trial date, the court ordered the

defendant to file respond to the motion by July 12, 2021 and the government to

reply by July 16, 2021. Dkt. No. 156. Lisa Hofschulz filed her response on July

12, 2021, dkt. no. 159, and the government replied on July 15, 2021, dkt. no.

160.

II.    Parties’ Arguments

       A.    Government’s Motion

       The government argues that Halikas’s amended report lacks objective

support. Dkt. No. 155 at 3. The government asserts that the amended report is

devoid of any analysis and says it provides only conclusory opinions. Id. It

asserts that the opinions expressed in the amended report are not testable, and

therefore lack reliability. Id.

       The government asserts that the amended report more resembles a

closing argument than expert testimony. Id. The government suggests that

Halikas’s opinions stray outside the boundaries of his expertise by including

commentary on the racial makeup and socio-economic patterns of the

defendant’s patients, the cause of death of F.E. and purported deficiencies in

the police investigation into F.E.’s death. Id. at 3-4. It asserts that Halikas’s

opinions on race and income are irrelevant to the facts of this case. Id. at 8. It

argues that the amended report fails, as did the original report, to explain how


                                          7

        Case 2:18-cr-00145-PP Filed 07/23/21 Page 7 of 22 Document 161
Halikas reached the conclusion that certain prescription practices were

“appropriate” and failed to discuss standards generally accepted in the medical

field for pain management. Id. at 10. Finally, the government argues that

because Halikas’s report simply offers legal conclusions and improper

arguments, the court should exclude him as a witness; in the alternative, the

government asks the court to limit his testimony to only relevant medical

evidence, rather than argument. Id. at 14.

      B.    Defendant’s Response

      Lisa Hofschulz concedes that Halikas may not testify on the cause death

of F.E. or the subsequent police investigation into that death, implying that the

government should not have wasted ink arguing the issue. Dkt. No. 159 at 1.

She says that “Dr. Halikas will not be asked any questions regarding the cause

of death of F.E. nor the investigation into his death by the defense, and will be

instructed not to offer such opinions unless directly questioned on them.” Id. at

2. Further, the defendant says that Halikas will be instructed not to make legal

conclusions or present argument. Id. at 10. Rather, “[h]is testimony will be

limited to proper expert opinions concerning the treatment practices of Lisa

Hofschulz.” Id.

      As to testimony on the race and income level of the defendant’s patients,

the defendant argues that the conclusions are based on Halikas’s “own

expertise, experience, and reading of scientific studies.” Id. She asserts that his

opinions and their bases may be challenged through cross-examination, but

that the government’s own opinions as to their merit are not relevant to their


                                         8

        Case 2:18-cr-00145-PP Filed 07/23/21 Page 8 of 22 Document 161
admissibility. Id. at 2-3. The defendant also argues that the income level of

patients is relevant to the case, as it relates to “the course of treatment they

receive in this country.” Id. at 3. The defendant says it is unclear thus far

whether the race of patients is relevant, and that if it is not relevant, the

defense will not elicit that information. Id. at 4. She then suggests that it may

be relevant to the treatment patients receive with respect to pain management.

Id. The defendant asks that the court defer ruling on the issue until Halikas

testifies, or grant this portion of the government’s motion without prejudice

and return to it at that time. Id.

      Finally, as to Halikas’s testimony regarding the “appropriateness” of Lisa

Hofschulz’s precriptions, the defendant argues that Halikas has satisfied the

court’s requests and that the government’s expectations exceed what is

required of an expert disclosure. Id. She describes Halikas’s methodology and

asserts that his amended report “details over multiple pages his familiarity with

specific pain management and opioid prescription guidelines, as well as the

limitations of their applicability.” Id. This purportedly includes a discussion of

the CDC Guidelines, which the government’s expert relied upon, and the

American Society of Interventional Pain Physicians Guidelines for Responsible

Opioid Prescribing. Id. (citing Dkt. No. 155-1 at 12-13).

      The defendant contends that Halikas’s amended report explains the

basis of his conclusions, listing the following:

      (1) his “own personal experience as a physician using pain
      medications for patient treatment”; (2) his “understanding of the
      clinical standards and their evolution over the period of (his) career”;
      (3) his “reading of the pain literature”; (4) his “attendance at
                                         9

        Case 2:18-cr-00145-PP Filed 07/23/21 Page 9 of 22 Document 161
        conferences on pain management given by the American Society of
        Addiction Medicine; (5) his “executive participation in that same
        organization as Chairman of Medical Education over 25 years for
        more than 2000 physicians”; his “participation and membership in
        the American Academy of Addiction Psychiatry, the Society of
        Biological Psychiatry, the American Psychiatric Association (and) the
        American Society of Addiction Medicine”; (6) his “research dating
        back to the 1960s, including publication of over100 refereed articles
        on the subjects” of addiction, abuse, and “the development of criteria
        for determining the level of appropriate treatment for drug and
        alcohol abusers;” (7) his 54-year career as a practicing physician
        with attendant training, experience, and positions; and (8) his own
        manual of clinical treatment that presented the standards of care
        for medical pain management.

Id. at 5-6 (quoting Dkt. No. 155-1 at 1-2). She says any challenges to the

conclusions may be addressed on cross-examination or rebuttal through the

government’s expert. Id. at 6. The defendant also says that Halikas provided

the scholarly works through citations in his amended report. Id. (citing Dkt.

Nos. 155-1 at 4, 8, 12-14, 17-21).

        The defendant also addresses what she believes to be “further quibbles”

raised by the government. The first is whether Halikas’s amended report

“discuss[es] standards generally accepted in the medical field for pain

management,” insisting that it does. Id. at 7. The defendant next challenges the

government’s contention that Halikas’s amended report fails to explain how he

reached his conclusions and whether they would be generally accepted in the

scientific community. Id. Next, the defendant addresses the government’s

concerns over Halikas’s use of the term “appropriate” in his amended report.

Id. at 8. Finally, the defendant challenges the government’s arguments based

on Halikas’s calculation of the dosages the defendant prescribed to patients. Id.

at 9.
                                         10

         Case 2:18-cr-00145-PP Filed 07/23/21 Page 10 of 22 Document 161
      C.    Government’s Reply

      The government says it raised the allegedly settled question of whether

Halikas could testify about F.E.’s cause of death and the investigation into it

because it is concerned that, despite the court’s prior rulings, defense counsel

will ask Halikas about those topics or Halikas will volunteer testimony about

those topics. Dkt. No. 160 at 1-2. It reiterates the importance of prohibiting

Halikas from testifying on the cause of, or investigation into, F.E.’s death. Dkt.

No. 160 at 1. The government asserts that the court should prohibit the

defense from asking any questions relating to either of these issues and asks

the court to “admonish Dr. Halikas prior to his testimony that he may not offer

any such opinions, full stop.” Id. at 2.

      Second, the government opines that the information in the amended

report about the race and income level of patients appears designed to imply

that the prosecution is biased. Id. at 2-3. It argues that the court already has

ruled, in the context of the motions in limine, that such arguments or

allegations are prohibited and that the defendant did not contest those rulings.

Id. The government asks that if the court allows Halikas to testify, it “provide

clear guidance to both the defendant and Dr. Halikas about the need to

exclude any questions or testimony that bear on such arguments.” Id. at 3.

      Third, the government reiterates that Halikas’s amended report is

conclusory and lacks explanation. Id. It insists the amended report fails to

explain “how [Halikas’s] experience or the literature or the standards lead him

to the conclusion that Hofschulz’s prescribing was appropriate.” Id. The


                                           11

       Case 2:18-cr-00145-PP Filed 07/23/21 Page 11 of 22 Document 161
government argues that the report fails to satisfy Rule 16(b)(1)(C) and ignores

the topics on which the court held him to be qualified to testify. Id. at 3-4.

       As to the additional arguments made by defendant, the government

elected not to respond. Id. at 4.

III.   Analysis

       A.    Applicable Law

       Federal Rule of Evidence 702 and Daubert govern the admissibility of

expert testimony. The court, as gatekeeper, “is responsible for ensuring that

proposed expert testimony ‘is not only relevant, but reliable.’” Timm v.

Goodyear Dunlop Tires N. Am., Ltd., 932 F.3d 986, 993 (7th Cir. 2019) (quoting

Daubert, 509 U.S. at 589). “In assessing reliability, ‘the role of the court is to

determine whether the expert is qualified in the relevant field and to examine

the methodology the expert has used in reaching his conclusions.’” Id. (quoting

Smith v. Ford Motor Co., 215 F.3d 713, 718 (7th Cir. 2000)).

       This determination requires to court to engage in a three-step analysis.

“It must determine whether the witness is qualified; whether the expert’s

methodology is scientifically reliable; and whether the testimony will ‘assist the

trier of fact to understand the evidence or to determine a fact in issue.”

Gopalratnam v. Hewlett-Packard Co., 877 F.3d 771, 779 (7th Cir. 2017) (citing

Myers v. Ill. Cent. R.R. Co., 629 F.3d 639, 644 (7th Cir. 2010) (internal

quotation marks omitted). The Seventh Circuit has clarified that “the district

court must evaluate: (1) the proffered expert’s qualifications; (2) the reliability of

the expert’s methodology; and (3) the relevance of the expert’s testimony.” Id.


                                          12

       Case 2:18-cr-00145-PP Filed 07/23/21 Page 12 of 22 Document 161
(emphasis in original). It is the burden of the party seeking to introduce an

expert to show that they meet the Daubert standard. Id. at 782.

      Rule 702 indicates that an expert witness may be qualified as an expert

“by knowledge, skill, experience, training or education.” An expert need not

have particular academic credentials to be qualified; “anyone with relevant

expertise enabling him to offer responsible opinion testimony helpful to judge

or jury may qualify as an expert witness.” Tuf Racing Prods, Inc. v. Am. Suzuki

Motor Corp., 223 F.3d 585, 591 (7th Cir. 2000).

      To be relevant for purposes of Rule 702, the testimony must assist the

trier of fact to understand the evidence or to determine a fact in issue. Relevant

evidence is evidence “that has any tendency to make the existence of any fact

that is of consequence to the determination of the action more probable or less

probable than it would be without the evidence.” Daubert, 509 U.S. at 587

(quoting Fed. R. Evid. 401). “Where an expert’s hypothetical explanation of the

possible or probable causes of an event would aid the jury in its deliberations,

that testimony satisfies Daubert’s relevancy requirement.” Smith, 215 F.3d at

718-19. If an expert uses hypothetical explanations for causes of an event,

those hypotheticals must have “analytically sound bases,” rendering them

“more than mere ‘speculation’ by the expert.” Id. at 719 (quoting DePaepe v.

Gen. Motors Corp., 141 F.3d 715, 720 (7th Cir. 1998)). The question of whether

the expert’s theory is correct given the circumstances of a particular case is a

factual one left for the jury to determine.




                                         13

       Case 2:18-cr-00145-PP Filed 07/23/21 Page 13 of 22 Document 161
      The factors the trial court should consider when determining if an

expert’s opinion is reliable are:

      (1) “whether [the expert’s theory or technique] can be (and has been)
      tested”;
      (2) “whether the theory or technique has been subjected to peer
      review and publication”;
      (3) “the known or potential rate of error”; and
      (4) “general acceptance” in the “relevant scientific community.”

Daubert, 509 U.S. at 593–94.

      B.     Application of the Law to the Facts

             1.    Is Dr. Halikas Qualified?

      In the court’s February 22, 2021 order denying the government’s first

motion to exclude the testimony of Halikas, the court held:

      the court finds that Halikas does have education, training and
      experience in prescribing drugs and in understanding how certain
      drugs can be addictive in certain individuals. That kind of
      experience is relevant to some of the issues in this case—whether
      Ms. Hofschulz prescribed to people whom she knew or suspected to
      be addicts, whether the medications she handed out were likely to
      cause addiction. The court concludes that Halikas is qualified to
      opine on these issues. He likely is not qualified to opine on every
      issue that will arise at trial, and the government will be able to cross-
      examine and to probe him on that fact.

Dkt. No. 152 at 17-18. The court has found that Halikas is qualified to testify

on issues regarding prescribing drugs and how certain drugs can be addictive.

This would include information regarding how certain drugs are metabolized

and how tolerance affects an individual’s treatment. It would also include

testimony rebutting the opinions of the government’s expert, Dr. King, on these

subjects.




                                         14

       Case 2:18-cr-00145-PP Filed 07/23/21 Page 14 of 22 Document 161
      Halikas’s amended report includes opinions on the death of patient F.E.,

as well as the subsequent investigation. See Dkt. No. 155-1 at 3-4. The court

already has ruled that Halikas may not offer such opinions. Nothing in his

background supports finding that he is an expert on cause of death

determinations or evidence handling, both of which he has offered opinions on

in his amended report. See Id. at 3-4. The defendant implies that it was

unnecessary for the government to raise this issue because the court already

has ruled that Halikas may not testify on these topics. Yet the amended report

states that “on the face of it, [F.E.] likely ingested about ‘half’ of each

prescription, along with alcohol in substantial quantities,” and it says, “[t]his

likely overdose was probably an accidental overdose in a drunken state, but it

could equally likely be a suicide attempt in the state of an alcoholic blackout,

when such events occur.” Id. at 3. It goes on speculate as to the likelihood that

F.E. died by suicide and discusses literature regarding alcohol use in suicides.

Id. at 3-4. The defendant’s protestations that the government need not have

wasted time arguing this issue is disingenuous and ignores the fact that

Halikas’s amended report clearly opines on topics about which the court ruled

he could not testify. The government is worried that the defense and Halikas

will ignore the court’s rulings; the content of the amended report gives the

government reason to worry.

      The government also correctly notes that the defendant says Halikas will

not testify about these topics unless he is “questioned” about them. Defense

counsel may not question Halikas about these topics, nor may the government.


                                          15

       Case 2:18-cr-00145-PP Filed 07/23/21 Page 15 of 22 Document 161
The court has not found that Halikas is qualified as an expert on these topics,

because he is not qualified as an expert on these topics. He may not testify

about them and the parties may not ask him about them, and the court will

grant the government’s request to admonish Halikas about that fact prior to his

testimony.

      Halikas’s amended report also includes opinions on the race and income

level of the defendant’s patients and how those factors affect medical

treatment. He states that

      [i]nterventional pain management requires insurance patients or
      quite well-to-do patients because injections and other interventional
      techniques are quite expensive. Thus, patients without insurance,
      patients who are the working poor, or patients on Medicaid, usually
      do not have access to either interventional pain management or
      elective surgery which might be useful (e.g. rhizotomy).

      Medical pain management often sees this type of patient because
      they are charged only for an office visit, not for any procedure. In
      the case of Lisa Hofschulz’ clinic, Clinical Pain Consultants, most of
      her patients (about 70%) are black, poor, unemployed or on only
      Medicaid insurance. Hence, her treatment options were limited by
      the financial circumstances of her patients. She effectively treated
      the patient [sic] she had with the tools that their personal
      circumstances made available.

      There is data on race, socioeconomic status, and gender, effecting
      access to pain services and mental health services. There is even
      data on doctors’ misconceptions about black versus white pain
      thresholds, skin thickness, number of pain fibers in the skin, and
      likelihood of diversion. In a survey of medical residents, it was found
      that 25% believed that black people had “thicker skin” and
      decreased number of sensory nerves in their skin. [citation]. Patient
      records demonstrate that Ms. Hofschulz did not permit such biases
      to impact her treatment of patients. Every patient was treated
      pursuant to the same philosophy.

Id. at 16-17.



                                        16

       Case 2:18-cr-00145-PP Filed 07/23/21 Page 16 of 22 Document 161
      The report then goes on to cite literature finding that African-Americans

are less likely to be treated with opioids for certain kinds of pain and opining

that persons of certain financial status are more likely to suffer chronic pain.

Id. at 17-18.

      The defendant has not demonstrated that Halikas is qualified to testify

about these sociological issues, but more to the point, the tone of his report

indicates that he raises these issues to show what a good person Lisa

Hofschulz is—in other words, as character evidence. The only portion of his

opinions that the court finds might be relevant is the portion discussing the

fact that interventional pain management is expensive, that that a prescriber

who is treating a patient who does not have insurance may be more limited in

prescription options than one who is treating an insured patient. The court

agrees with the government that Halikas may not testify about misperceptions

about people of color and their responses to pain management methods or the

difficulties some individuals may have—due to race or socioeconomic status—

in obtaining pain management treatment. The court will withhold ruling on

whether he may testify about the limited options available to a prescriber when

treating someone of limited means or someone who does not have insurance.

            2.     Is Dr. Halikas’s Methodology Reliable?

      The government asserts Halikas’s amended report is too conclusory to be

reliable. Where a summary of the defendant’s expert witness’s testimony is

required under Federal Rule of Criminal Procedure 16(b)(1)(C), the summary

must describe, among other things, “the bases and reasons for those opinions.”


                                        17

       Case 2:18-cr-00145-PP Filed 07/23/21 Page 17 of 22 Document 161
      Halikas describes his method as:

      I have been asked to prepare a report of my analysis of the eight
      patients involved in the indictment of Ms. Lisa Hofschulz and a
      response to Doctor King’s criticisms. I reviewed electronic copies of
      the patient charts and the medical records that were sent me on a
      disk which provided the documentation supporting the medical
      diagnoses causing the patient’s pain. I reviewed the clinical practices
      of Ms. Hofschulz as documented in her patient visit notes. I also
      reviewed Doctor King’s spreadsheet report as it was sent me.

Dkt. No. 155-1 at 1. As to how he reached his conclusions, Halikas says:

      The basis of my conclusions as the defense expert witness is as
      follows: my own personal experience as a physician using pain
      medications for patient treatment, my understanding of the clinical
      standards and their evolution over the period of my career, my
      reading of the pain literature, my attendance at conferences on pain
      management given by the American Society of Addiction Medicine,
      my executive participation in that same organization as Chairman
      of Medical Education over 25 years for more than 2000 physicians,
      my participation and membership in the American Academy of
      Addiction Psychiatry, the Society of Biological Psychiatry, the
      American Psychiatric Association (where I am a Life Fellow), and the
      aforementioned American Society of Addiction Medicine.

      My conclusions are further informed by my personal research dating
      back to the 1960s, including publication of over 100 refereed articles
      on the subjects of marijuana, alcohol, alcoholic blackouts, heroin
      addiction, methadone maintenance treatment programs, drug
      craving, cocaine dependence, adolescent substance abusers, sldd
      row alcoholics, and the development of criteria for determining the
      level of appropriate treatment for drug and alcohol abusers.

      This report is further informed by my 54 years as a licensed
      physician; my medical training at Duke University school of
      medicine; my psychiatric residency training at Washington
      University in St. Louis; my time as a Research Fellow for the National
      Institute of Drug Abuse; my medical school faculty career in
      psychiatry at Washington University in St. Louis, the Medical
      College of Wisconsin, and the University of Minnesota between the
      years 1970-1998, where I, at various times, ran an outpatient clinic,
      headed a Research Institute in Alcohol and Other Drug Abuse, was
      vice president at de Paul rehabilitation hospital in Milwaukee, ran a
      specialty methadone maintenance treatment program, directed an
      addiction medicine fellowship, was principal investigator on more
                                        18

       Case 2:18-cr-00145-PP Filed 07/23/21 Page 18 of 22 Document 161
      than 30 research projects, and was director of a psychiatric
      residency program. The report is further informed by my 45 year
      participation on the board of directors of Tellurian, a nonprofit
      treatment organization that runs more than 33 different types of
      programs in Dane County, Wisconsin.

      This report is also informed by an unpublished manual of clinical
      treatment that presented the standards of care for medical pain
      management which I prepared from the literature for the clinicians
      in my current role as Medical Director for Clinical Pain Consultants:
      the “Halikas Manual of Medical Pain Management”, copyright 2018;
      and finally, by my experience with every, single, patient in pain, that
      has been in my care over 54 years.

Id. at 1-2.

      The question is whether this methodology provides a proper basis for his

conclusions. Much of Halikas’s amended report is a narrative discussion of the

eight patients’ medical issues and respective treatments. Some portions of the

amended report address the reasonableness of individual patients’

prescriptions. For example, when discussing patient P.G., Halikas wrote:

      A dose of oxycodone of 30 mg per pill with instructions to take 6 pills
      per day, perhaps every 2 to 3 hours for pain, or, with instructions to
      take 2 pills 3 times per day, breakfast, mid-afternoon, and bedtime,
      would result in a total number of pills to be dispensed of 180 for the
      month. If the patient is instructed to take 7 pills per day, the total
      number of pills to be dispensed would be 210; or, if the patient is
      given 8 pills per day, such as 2 pills 4 times per day, breakfast,
      lunch, dinner, and bedtime, the total number of pills to be dispensed
      would be 240 for the month. This is arithmetic. These numbers are
      not an excessive dose or excessive frequency for someone who is
      tolerant to short acting opiates, that is, someone who has been on
      them for several years for chronic pain. A non-narcotic medication,
      gabapentin, which is used as an adjunctive drug in pain
      management is often dispensed as 300 mg, 2 caps 4 times daily, or
      8 per day, for a total of 240 per month. The larger number of pills
      per month is often preferred by the physician and the patient versus
      a larger dose per pill because it provides the patient with more
      flexibility to adjust the dose based on circumstances of daily
      activities.


                                        19

       Case 2:18-cr-00145-PP Filed 07/23/21 Page 19 of 22 Document 161
Id. 5-6. Halikas’s opinions on the prescription doses reveals that his method of

analyzing the appropriateness of the defendant’s prescriptions is to consider

whether he would have done the same. He also makes general comments on

treatment strategy, based on his years of experience in the field. Halikas also

provided a list of citations at the end of his report. These citations include titles

such as “Opioids in chronic pain” and “Sedative Prescriptions Are Common at

Opioid Initiation: An Observational Study in the Veterans Health

Administration.” Id. at 19. While it would have been beneficial to tie these

sources to specific opinions, the citations appear to track the opinions

expressed in Halikas’s report.

      It appears that the bases for Halikas’s opinions are his own experience

and training. While the court understands the government’s concerns, those

concerns go to the weight the jury should give Halikas’s opinons. He has a

methodology—it is to look at what Lisa Hofschulz did and ask if he’d do it

himself. He has cited to literature, even if he has not linked that literature

directly to some of his opinions. There are times when his opinions are

conclusory, but the government may challenge that on cross-examination.

      The court concludes that Halikas’s amended report provides the

information the court found missing in the first report, even if that information

may be less precise than would be preferable. The government may test the

reliability of Halikas’s “methodology” on cross during trial.




                                         20

       Case 2:18-cr-00145-PP Filed 07/23/21 Page 20 of 22 Document 161
            3.     Will Dr. Halikas’s Testimony be Helpful to the Trier of Fact?

      Halikas’s statements on the appropriateness of prescriptions are relevant

to the case. As the court said in its previous order:

      Among the issues for a jury to decide at trial will be the question of
      whether Lisa Hofschulz followed accepted medical standards in
      prescribing pain medication, whether she had reason to know that
      some patients were at risk for addiction (or were addicted already),
      whether patients were medication-seeking. While the parties need
      much more detail on Halikas’s methods and how he reached his
      conclusions, his education and background in teaching, speaking,
      publishing and board/committee service indicate that his testimony
      could be helpful to the trier of fact in determining the answers to
      some of these questions.

Dkt. No. 152 at 19-20.

      The court also has found that the statement in Halikas’s amended

report—“treatment options were limited by the financial circumstances of her

patients. She effectively treated the patient [sic] she had with the tools that

their personal circumstances made available,” dkt. no. 155-1 at 16-17, may be

helpful to the trier of fact, depending on the other testimony at trial about the

standards of practice in the United States. There is no reason to believe, as the

government alleges, that this information is barred by the court’s previous

orders or inflammatory. See Dkt. No. 160 at 2-3. The only discussion of “bias”

in the government’s earlier motion in limine related to alleged bias in the

investigation and prosecution of the defendants. See Dkt. No. 114 at 5-6.

      C.    Summary

      The court will deny the motion to exclude Halikas as a witness. He is

qualified to testify regarding the mechanics of addiction and the prescription of

drugs. He may not testify about the cause of death of F.E. and subsequent
                                        21

       Case 2:18-cr-00145-PP Filed 07/23/21 Page 21 of 22 Document 161
investigation regarding patient F.E. or about the relationship between race and

pain management practices. The court reserves ruling on whether he may

testify about the impact of a patient’s socio-economic status on a prescriber’s

options for treatment.

      The government also has argued that Halikas’s amended report reads

like an attack on the practice of holding pain medication providers to account

for unlawful prescribing. The court cautions defense counsel that Halikas may

not testify on legal conclusions or make arguments rather than providing

opinion testimony. See Good Shepherd Manor Found., Inc. v. City of Momence,

323 F.3d 557, 564 (7th Cir. 2003) (“[E]xpert testimony as to legal conclusions

that will determine the outcome of the case is inadmissible.”). Of course, if the

government questions Halikas about any biases he may have against

prosecutions such as this one, or in favor of the defendant, he may respond to

those questions both on cross and in re-direct.

IV.   Conclusion

      The court DENIES the government’s motion to exclude testimony of Dr.

James Halikas. Dkt. No. 155.

      The court ORDERS that Dr. Halikas’s testimony is governed by the

restrictions in this order.

      Dated in Milwaukee, Wisconsin this 23rd day of July, 2021.

                                      BY THE COURT:



                                      HON. PAMELA PEPPER
                                      Chief United States District Judge
                                        22

       Case 2:18-cr-00145-PP Filed 07/23/21 Page 22 of 22 Document 161
